Matter of Silvers v City of New York (2020 NY Slip Op 05474)





Matter of Silvers v City of New York


2020 NY Slip Op 05474


Decided on October 06, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2020

Before: Kapnick, J.P., Oing, Scarpulla, Shulman, JJ. 


Index No. 652696/15 Appeal No. 11961 Case No. 2019-4346 

[*1]In re John Silvers, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Glass Harlow & Hogrogian LLP, Pearl River (Bryan D. Glass of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondents.

Judgment, Supreme Court, New York County (Shlomo Hagler, J.), entered May 7, 2019, denying the petition to vacate an arbitration award that, after a hearing pursuant to Education Law § 3020-a, terminated petitioner's employment, and dismissing the proceeding brought pursuant to CPLR article 75, unanimously affirmed, without costs.
The penalty of termination of petitioner's employment as a public school teacher does not shock one's sense of fairness (see Cipollaro v New York City Dept. of Educ., 83 AD3d 543 [1st Dept 2011]; Matter of Miller v City of New York, 168 AD3d 600 [1st Dept 2019]). The record shows that petitioner failed to instruct students during class time, instead using the time to perform personal tasks on his own laptop computer. He had previously been placed on notice that such conduct was not permitted, and prior
disciplinary action had failed to remedy his misconduct.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2020